Name: Commission Regulation (EEC) No 2983/87 of 5 October 1987 on the sale at a price fixed in advance of unprocessed dried grapes (sultanas) from the 1986 harvest held by Greek storage agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 283/8 6 . 10 . 87Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2983/87 of 5 October 1987 on the sale at a price fixed in advance of unprocessed dried grapes (sultanas) from the 1986 harvest held by Greek storage agencies Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1928/87 (2), and in particular Article 8 (8) thereof, Having regard to Council Regulation (EEC) No 1277/84 of 8 May 1984 laying down general rules for the system of production aid for processed fruit and vegetables (3), and in particular Article 6 ( 1 ) thereof, Whereas the Greek storage agencies have, pursuant to Commission Regulation (EEC) No 626/85 of 12 March 1985 on the purchasing, selling and storage of unpro ­ cessed dried grapes and figs by storage agencies (4), as amended by Regulation (EEC) No 344/86 (*), purchased unprocessed dried grapes (sultanas) from the 1986 harvest ; whereas in the light of the situation on the market in dried grapes the dried grapes (sultanas) should be offered for sale at prices fixed in advance for proces ­ sing within the Community for consumption ; whereas the selling shall take place in accordance with the provi ­ sions of Regulation (EEC) No 626/85 ; Whereas when fixing the sale price it must be taken into consideration that the products are no longer eligible for production aid ; Whereas the processing security provided for in Article 6 ( 1 ) of Regulation (EEC) No 626/85 shall be fixed at such a level that any abuse can be avoided ; HAS ADOPTED THIS REGULATION : Article 1 1 . The Greek storage agencies listed in Annex I shall undertake the sale of unprocessed currants from the 1986 harvest, the qualities and prices of which are stated in Annex II . 2. Applications to purchase shall be submitted in writing to each storage agency in question at the head ­ quarters of Idagep, 241 Acharnon Street, GR-Athens . 3 . Information on the quantities and the places where the products are stored may be obtained by those concerned from the addresses given in Annex I. Article 2 The processing security provided for in Article 6 ( 1 ) of Regulation (EEC) No 626/85 shall be 20 ECU per 100 kilograms net. Article 3 This Regulation shall enter into force on 6 October 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 October 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 49 , 27 . 2 . 1986, p. 1 . 0 OJ No L 183, 3 . 7 . 1987, p. 32 . (3) OJ No L 123, 9 . 5 . 1984, p. 25 . (4) OJ No L 72, 13 . 3 . 1985, p . 7. 0 OJ No L 41 , 18 . 2 . 1986, p . 15. 6. 10 . 87 Official Journal of the European Communities No L 283/9 ANNEX I List of storage agencies referred to in Article 1 of this Regulation SULTANAS 1 . KSOS, 24 Kanari Street, Athens, Greece. 2. Enosis Georgicon Sineterismon Iracliou Crete, Iraclio Crete, Greece. 3 . Enosis Georgicon Sineterismon Messaras, Mires Iracliou Crete , Greece . 4 . Enosis Georgicon Sineterismon Monofatsiou, Assimi Iracliou Crete, Greece. ANNEX II Qualities and prices of the dried grapes referred to in Article 1 (ECU/100 kg) 82,497 80,774 78,131 74,684 Sultana No 1 Sultana No 2 Sultana No 4 Sultana No 5